Citation Nr: 1638906	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a fracture of the left tibia and left lateral meniscectomy with degenerative joint disease (left knee disability) before June 18, 2012.  

2.  Entitlement to a rating in excess of 30 percent for total left knee arthroplasty (left knee replacement) since August 1, 2013.  

3.  Entitlement to a separate schedular rating for the left knee based upon loss of motion before June 18, 2012.

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In June 2015, the Board issued a decision denying the Veteran's claim for a higher rating for his left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2016, the Court vacated and remanded the Board's decision regarding the left knee disability for compliance with the instructions in the Joint Motion.  The same June 2015 decision also dismissed the Veteran's claim for service connection for a neck disability as the Veteran chose not pursue this claim any further.  The Joint Motion and the Court's Order left that portion of the Board's June 2015 decision undisturbed.  

The Board notes that the Veteran has perfected an appeal concerning his current rating for a right hip disability and service connection for a lumbar spine disability in August 2016.  The RO has not yet certified these issues for appeal to the Board.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue of service connection for a lumbar spine disability and an increased rating for a right hip disability  presently before the RO will be the subject of a later Board decision, if ultimately necessary.

In a rating decision dated in March 2015, the RO granted service connection for right knee degenerative joint disease (right knee disability), awarding a 10 percent rating.  In August 2016, the Veteran filed an untimely notice of disagreement to the March 2015 rating decision.  The Board has interpreted this document as a claim for an increased rating for his right knee disability.  

The issues of a rating higher than 10 percent for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of an increased rating for residuals of a total knee replacement and service connection for a left hip are is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

1.  At all relevant times, the Veteran's left knee disability is manifested by, at worst, flexion to no less than 85 degrees and extension to 5 degrees without severe pain motion or weakness; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without objective evidence of instability, laxity, or looseness of the knee joint requiring use of a brace.


CONCLUSIONS OF LAW

1.  For the period from June 14, 2010 to June 18, 2012, the criteria for an evaluation higher than 30 percent, for residuals of a fracture of the left tibia and left lateral meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 5262 (2016).

2.  For the period from June 14, 2010 to June 18, 2012, the criteria for a separate 10 percent rating, but no higher, for loss of extension of the left knee due to degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2016), 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in August 2010 and January 2011.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  


Legal Principles for Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

For the period in question, the Veteran's left knee disability is rated 30 percent under Diagnostic Code 5262 for residuals of a left tibia fracture and left lateral meniscectomy with degenerative joint disease.  Diagnostic Code 5262 covers impairment of the tibia and fibula.  A marked knee disability warrants a 30 percent rating.  Nonunion with loose motion and requiring a brace warrants a 40 percent rating.

In assessing the severity of the Veteran's knee disability, the Board will consider evidence of loss of motion and/or instability.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Also for consideration is Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent.

Effect of Veteran's Lay Testimony

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for left knee disability includes his statements regarding the severity of his left knee disability particularly pain, but also complaints of laxity and giving way.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the knee.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

Facts and Analysis

The Veteran was afforded a VA examination in August 2010.  He complained of pain, giving way, instability, stiffness, weakness, and decreased joint motion speed but there was no dislocation or subluxation.  He experienced a locking episode 1-3 times a month.  The examiner noted crepitus, tenderness, and guarding, but did not mention any other symptoms such as laxity.  His range of motion was from 5 degrees to 85 degrees.  The examiner noted the left knee had worsened since a 2002 VA examination, finding the disability had a moderate to severe functional impact due to pain, fatigue, weakness, lack of endurance, and incoordination.  

In July 2010, the Veteran's private orthopedic physician recorded left knee pain at 7/10.  The Veteran's left knee flexion was to 90 degrees and he lacked a few (unreported) degrees extension.  There was no ligamentous laxity in the cruciate or collateral ligaments.  The X-ray showed irregular and tricompartmental arthritis in the left knee.  

In a December 2010 VA examination focusing on the right knee, the Veteran's knees were stable and valgus/varus stresses were normal.  The anterior and posterior cruciate ligaments were normal.  The Veteran had left knee extension beginning at 5 degrees and flexion to 90 degrees.  Pain began at 5 degrees.  There was no change after repetition.  The Veteran reported he did not feel instability, only pain, weakness, and a problem with a loss of balance.

In January 2011, the Veteran was provided a second VA examination and he complained of pain, giving way, stiffness, weakness, and decreased joint motion speed but there was no dislocation or subluxation, instability, or incoordination.  He experienced a locking episode 1-3 times a month.  Upon examination, there was crepitus, clicking/snapping, and grinding.  There were no patellar or meniscus abnormalities.  The examiner specifically noted there was no instability.  The left knee range of motion was from 5 degrees to 85 degrees.  

The Board notes that the Veteran filed his claim for a higher rating on June 14, 2010.  On June 18, 2012, the Veteran underwent a total knee replacement.  Before the operation, at all relevant times, the Veteran's left knee disability was rated at 30 percent.  After the total knee replacement surgery, the Veteran received 100 percent for one year as required under Diagnostic Code 5055.  Diagnostic Code 5055 then provides the residuals for the knee replacement be rated based upon the severity of pain, weakness, or limitation of motion.  After the one year convalescence period, the Veteran's left knee disability has been 30 percent.  As the highest rating for residuals of a total knee replacement have not been awarded to the Veteran, the Veteran has continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Entitlement to a higher rating for residuals of the total knee arthroplasty since August 1, 2013, is discussed in the REMAND below. 

For the period before the Veteran received a total knee replacement, the Board finds that a rating higher that 30 percent is not warranted.  There is no evidence the left knee is loose and a brace is needed to meet the criteria for a 40 percent rating under Diagnostic Code 5262.

Furthermore, before the Veteran received his knee replacement, the evidence demonstrates that at worse, the Veteran's flexion of the left knee is to 85 degrees, extension to 5 degrees, and no instability.  Flexion to 85 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a compensable rating (10 percent) for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

Extension limited to 5 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion.  As such, the Board has determined the Veteran's left knee disability picture does not more nearly approximate the criteria for a forty percent rating.  38 C.F.R. § 4.7.

Nevertheless, the Board has determined that the Veteran is entitled to a separate rating under Diagnostic Code 5261.  The Veteran has been found to have two separate diagnoses; one for degenerative joint disease (arthritis) of the left knee and another for residuals for a left tibia fracture.  Diagnostic Code 5003 applies to arthritis, for which degenerative joint disease is a synonym, and provides that degenerative or traumatic arthritis substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  As noted above, a July 2010 X-ray showed arthritis.  Diagnostic Code 5262 is based upon the overall severity of the residuals of the malunion or nonunion of the tibia and fibula and a rating is not necessarily based upon loss of motion.  The Veteran's claim was remanded by the Court in March 2016.  The Board was instructed to determine whether additional separate rating (or ratings) for the service-connected knee disability was proper under Diagnostic Codes 5261 and 5262 of the Rating Schedule based upon a diagnosis of degenerative joint disease in the left knee and documented loss of motion.  

Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  If a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion (e.g., Diagnostic Code 5257 -criteria based upon laxity of the knee) and another diagnostic code predicated upon limitation of motion (e.g., Diagnostic Codes 5003, 5010, both dealing with arthritis and refer to loss of motion, Diagnostic Codes 5260 (flexion) and Diagnostic Code 5261 (extension)), both may be applicable. VAOPGCPREC 9-98 (August 14, 1998).  Although the limitation of motion must be at least zero-percent disabling, it need not be compensable.  Id.  The key to awarding the separate ratings is that the different codes are based on distinct symptoms

Thus, the Board finds that the medical evidence presents a sufficient basis upon which to award separate ratings for loss of motion as a manifestation of the service-connected degenerative arthritis of the left knee and for the residuals of the tibia fracture.  Esteban, 6 Vet. App. at 259.   As noted above, the appropriate diagnostic codes for evaluating knee joint arthritis are Diagnostic Codes 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  The medical evidence demonstrates flexion to 85 degrees and 5 degrees extension for the period in question.  The evidence demonstrates the Veteran has loss of flexion which is not severe enough to warrant a zero percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Therefore, the Board finds the Veteran is not entitled to a separate rating for loss of flexion in the left knee.  

The evidence does establish loss of extension limited to 5 degrees, which is zero percent disabling.  Thus, the Veteran is entitled to be service connected for the loss of loss of extension due to the diagnosed degenerative joint disease (arthritis).  Although the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion to a compensable degree for loss of extension, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Veteran is therefore entitled to the 10 percent rating provided by the schedular criteria.  Further, the Board has considered the effect of pain, weakness, and lack of endurance under DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40, 4.45, and finds the 10 percent rating assigned contemplates loss of function due to pain, weakness and lack of endurance.  As discussed above, however, the evidence does not establish that Veteran's loss of extension warrants a higher rating.

The Board has considered whether the Veteran is entitled to an additional rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  A Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided when additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).

There is no medical evidence or lay statements by the Veteran at any time to suggest subluxation or dislocation.  Although laxity and loss of motion are separate and distinct disabilities that warrant separate rating, there is no laxity to warrant a separate rating.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The findings do not show that the Veteran has laxity in the left knee in addition to the ratings awarded under Diagnostic Codes 5261 and 5262.  The Veteran reported he felt instability in the first VA examination in August 2010, but denied or did not report instability in the second VA examination in January 2011.  Therefore, the Veteran has been inconsistent as to whether there is laxity in his left knee.  He did report feelings of giving way in both examinations, but the January 2011 VA examiner noted it as a sense of loss of balance without falls.  The Board notes that this report of giving way does not necessarily result from the left knee as the Veteran also has a service connected right knee disability.  

More importantly, neither the VA examiners nor the Veteran's private physician have found the knee disability to result in laxity.  The August 2010 VA examiner noted symptoms such as crepitus, tenderness, and guarding, but did not mention any other symptoms such as laxity.  His private orthopedic physician specifically mentioned that there was no ligamentous laxity in the cruciate or collateral ligaments.  The December 2010 VA examination described the Veteran's left knee as stable and that the valgus/varus stresses were normal.  In addition, the anterior and posterior cruciate ligaments were normal.  The January 2011 VA examiner specifically noted there was no instability.  As noted above, while the Veteran is competent to report he had a symptom of instability, the Board places more probative value upon the medical findings of no laxity than the Veteran's subjective complaints.  Thus, the objective evidence of record addressing the schedular criteria does not show laxity under Diagnostic Code 5257 before the Veteran's knee replacement in June 2012. 

In a similar manner, the Veteran had a left knee meniscectomy in January 1979, which is before his left knee replacement and even his current claim.  Under Diagnostic Code 5259, a 10 percent rating may be awarded for symptomatic residuals for removal of semilunar cartilage.  A rating may also be awarded under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Under either Diagnostic Code, there is no evidence that Veteran had manifested objective evidence of symptoms attributable to the meniscus other than the pain and loss of motion already awarded under Diagnostic Codes 5261 and 5262.  While the Veteran has stated that he has experienced locking, clicking, and pain, the clinical evidence does not demonstrate it is attributable to a meniscus disability of the left knee.  In any event, the Veteran's reports establish they are infrequent.  Because the Veteran is already rated for malunion of the tibia and fibula, and limited extension, any additional rating under Diagnostic Code 5259 would also constitute pyramiding and, as such is prohibited.  38 C.F.R. § 4.14

Thus, the Board has considered whether there is any other schedular basis for granting higher rating for the left knee disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against a rating higher than 30 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of motion, pain, and locking.  These symptoms are contemplated by the Rating Schedule under Diagnostic Codes 5257, 5260, 5261, and 5262, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  

In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization nor has he reported marked interference with employment due to knee instability.  The VA examiners have reported that the Veteran's knee disabilities limit his walking or stair use and to this extent, it affected his employment, but the evidence does not reveal lost time or any other aspect of his employment affected by his knee disabilities.  The Veteran reported problems especially when using stairs.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5257, 5260, 5261, and 5262) adequately provides for ratings based on these symptoms or impairments.  The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current rating, as well as the rating for his degenerative joint disease or to refer the case for his left knee disability for an extraschedular rating.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that at the time of filing his claims, Veteran was employed by the United States Post Office.  The most recent VA examination in August 2015 (for another disability) reflected the Veteran was still employed.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

Entitlement to a rating higher than 30 percent for a left knee disability is denied.

Entitlement to a separate 10 percent rating for loss of extension is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As noted, the Veteran received a total knee replacement for the left knee in June 2012 due to severe degenerative arthritis.  The Veteran received 100 percent for one year as required under Diagnostic Code 5055.  Since the one year convalescence period, the Veteran's left knee replacement disability has been rated at 30 percent.  Recent VAMC records establish that the Veteran has reported worsening symptoms.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In a March 2016 rating decision, the RO denied service connection for a left hip disability.  In August 2016, the Veteran submitted a VA Form 21-0958, notice of disagreement.  The RO has not issued a statement of the case addressing the claim, and the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from July 2016 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the record development is completed, provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine the current severity of the residuals of the Veteran's total left knee arthroplasty disability.  The examiner is also asked to address the functional impact of the disability.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so

A complete rationale for any opinion offered should be provided.

3.  Furnish the Veteran a statement of the case on the claim for service connection for a left hip disability as denied in a March 2016 rating decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.     


4.  After the development requested is completed, readjudicate the claim for an increased rating for residuals for a left knee arthroplasty.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


